Case: 21-50217     Document: 00516052635         Page: 1     Date Filed: 10/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       October 13, 2021
                                  No. 21-50217
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christian Xavier Ramirez-Hidrogo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-476-1


   Before Jolly, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Christian Xavier Ramirez-Hidrogo appeals the sentence imposed
   following his guilty-plea conviction of illegal reentry, arguing only that the
   enhancement of his sentence pursuant to 8 U.S.C. § 1326(b)(1) is
   unconstitutional because the fact of a prior conviction must be charged and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50217      Document: 00516052635              Page: 2   Date Filed: 10/13/2021




                                        No. 21-50217


   proved to a jury beyond a reasonable doubt. He acknowledges that this
   argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
   (1998), but he wishes to preserve the issue for further review.             The
   Government has moved for summary affirmance or, in the alternative, for an
   extension of time to file a brief.
          Almendarez-Torres held that a prior conviction is not a fact that must
   be alleged in an indictment or found beyond a reasonable doubt by a jury for
   purposes of a statutory sentencing enhancement. 523 U.S. at 239-47. This
   court has concluded that subsequent Supreme Court decisions did not
   overrule Almendarez-Torres. See, e.g., United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26
   (5th Cir. 2007). Accordingly, Ramirez-Hidrogo’s concession of foreclosure
   is correct, and summary judgment is appropriate. See Groendyke Transp., Inc.
   v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          The Government’s motion for summary affirmance is GRANTED,
   the Government’s alternative motion for an extension of time to file a brief is
   DENIED AS MOOT, and the district court’s judgments are
   AFFIRMED.




                                             2